BLD-083                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________
                                       No. 18-3738
                                       ___________

                             IN RE: ANTHONY JONES,
                                                Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
           United States District Court for the Middle District of Pennsylvania
                               (Related to 4:16-cv-01741)
                      ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                   January 24, 2019

               Before: AMBRO, KRAUSE and PORTER, Circuit Judges

                            (Opinion filed: February 5, 2019)
                                     ___________
                                        OPINION*
                                       ___________
PER CURIAM

       Anthony Jones petitions for a writ of mandamus directing the United States

District Court for the Middle District of Pennsylvania to rule on his pending petition

under 28 U.S.C. § 2254. For the following reasons, we will deny the petition.




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       In August 2016, Jones filed a § 2254 petition, challenging the computation of his

sentence for two convictions by the Franklin County Court of Common Pleas and

alleging that his parole was improperly revoked based on a criminal charge for which he

was found not guilty. The Commonwealth filed a response in November 2016, and Jones

replied shortly thereafter. Almost two years later, in August 2018, Jones requested a

copy of the docket report, which the District Court provided. Then, on December 7,

2018, Jones filed in the District Court a motion for an evidentiary hearing and a letter

asserting that he is being held illegally. Jones filed his mandamus petition on December

19, 2018. Meanwhile on January 9, 2019, the District Court notified the parties that the

case had been referred to Magistrate Judge Martin C. Carlson.

       Issuance of a writ of mandamus is an appropriate remedy in extraordinary

circumstances only. Sporck v. Peil, 759 F.2d 312, 314 (3d Cir. 1985). Its main purpose

is “to confine an inferior court to a lawful exercise of its prescribed jurisdiction or to

compel it to exercise its authority when it is its duty to do so.” Roche v. Evaporated Milk

Ass’n, 319 U.S. 21, 26 (1943). To justify our use of this remedy, a petitioner must

demonstrate that he has a “clear and indisputable” right to the writ. Kerr v. United States

Dist. Court, 426 U.S. 394, 403 (1976). Although we may issue a writ of mandamus on

the ground that undue delay is tantamount to a failure to exercise jurisdiction, Madden v.

Myers, 102 F.3d 74, 79 (3d Cir. 1996), the manner in which a court controls its docket is

discretionary. See In re Fine Paper Antitrust Litig., 685 F.2d 810, 817 (3d Cir. 1982).

Given the discretionary nature of docket management, there can be no clear and
                                               2
indisputable right to have the District Court handle a case on its docket in a certain

manner. See Allied Chem. Corp. v. Daiflon, 49 U.S. 33, 36 (1980).

    Jones’ § 2254 petition has been ripe for determination since November 2016—over

two years’ time. That delay is not insignificant and raises some concern. See Madden,
102 F.3d at 79. Notably, however, after Jones filed the mandamus petition, the matter

was referred to Magistrate Judge Carlson, suggesting that an adjudication of Jones’

§ 2254 petition is forthcoming. Indeed, we are confident that the District Court will rule

on Jones’ § 2254 petition in a timely fashion. Therefore, we will deny the mandamus

petition.




                                              3